



MIRAMAR LABS, INC.
KEY EMPLOYEE RETENTION PLAN
1.PURPOSE.
(a)    It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of control. The
Board recognizes that such possibilities can cause employees of the Company to
consider alternative employment opportunities. The purpose of the Plan is to
establish a Bonus Pool for designated Key Employees payable upon the occurrence
of a Change of Control to (i) assure that the Company will have the continued
dedication and objectivity of Key Employees, notwithstanding the possibility,
threat or occurrence of a Change of Control, (ii) provide Key Employees with an
incentive to continue their service with the Company, or any subsidiary of the
Company, prior to a Change of Control and to motivate the team to maximize the
value of the Company upon a Change of Control for the benefit of its
stockholders, and (iii) provide Key Employees with enhanced financial security,
incentive and encouragement to remain with the Company, or any subsidiary of the
Company, notwithstanding the possibility of a Change of Control. It is
understood that transaction bonus amounts payable to the Key Employees under
this Plan will be measured by the amount of proceeds available for distribution
to stockholders of the Company and that the distribution(s) of such transaction
bonuses to Key Employees will have priority over related distribution(s) with
respect to capital stock of the Company made at the same time.
(b)    The Board has determined that the adoption of the Plan is in the best
interests of the Company and its stockholders.
2.    DEFINITIONS.
(a)    “Board” means the Board of Directors of the Company.
(b)    “Bonus Amount” has the meaning ascribed to it in Section 4 of the Plan.
(c)    “Bonus Pool” has the meaning ascribed to it in Section 4 of the Plan.
(d)    “Change of Control” shall mean the occurrence of any of the following
events:
(1)    the acquisition by any one person, or more than one person acting as a
group (for these purposes, persons will be considered to be acting as a group if
they are owners of a corporation that enters into a merger, consolidation,
purchase or acquisition of stock, or similar business transaction with the
Company) (“Person”), that is or becomes the owner, directly or indirectly, of
securities of the Company representing fifty percent (50%) or more of the total
voting power of the Company’s then outstanding securities; provided, however,
that for purposes of this Section 2(d)(1), the acquisition of additional
securities by any one Person, who is considered to own more than fifty percent
(50%) of the total voting power of the securities of the Company shall not be
considered a Change of Control; or
(2)    a change in the ownership of a substantial portion of the Company’s
assets which occurs on the date that any Person acquires (or has acquired during
the twelve (12)-month period ending on the date of the most recent acquisition
by such Person) assets from the Company that have a total





--------------------------------------------------------------------------------




gross fair market value equal to or more than fifty percent (50%) of the total
fair market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions; provided, however, that for purposes of this
Section 2(d)(2), the following shall not constitute a change in the ownership of
a substantial portion of the Company’s assets: (1) a transfer to an entity that
is controlled by the Company’s stockholders immediately after the transfer; or
(2) a transfer of assets by the Company to: (A) a stockholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s securities; (B) an entity, fifty percent (50%) or more of the total
value or voting power of which is owned, directly or indirectly, by the Company;
(C) a Person, that owns, directly or indirectly, fifty percent (50%) or more of
the total value or voting power of all the outstanding stock of the Company; or
(D) an entity, at least fifty percent (50%) of the total value or voting power
of which is owned, directly or indirectly, by a Person described in subsection
(C). For purposes of this Section 2(d)(2), gross fair market value means the
value of the assets of the Company, or the value of the assets being disposed
of, determined without regard to any liabilities associated with such assets.
For the avoidance of doubt, a liquidation, dissolution or winding up of the
Company, or assignment for the benefit of creditors, shall not constitute a
Change of Control event for purposes of this Plan. Further, and notwithstanding
the foregoing, any change in the ownership of the stock of the Company as a
result of a private financing of the Company that is approved by the Board will
not be considered a Change of Control for purposes of this Plan.
(e)    “Closing” means the closing of a transaction constituting a Change of
Control.
(f)    “Closing Date” has the meaning ascribed to it in Section 5 of the Plan.
(g)    “Code” means the Internal Revenue Code of 1986, as amended. Reference to
a specific Section of the Code or regulation thereunder shall include such
Section or regulation, any valid regulation promulgated under such Section, and
any comparable provision of any future legislation or regulation amending,
supplementing or superseding such Section or regulation.
(h)    “Common Stock” means common stock of the Company.
(i)    “Company” means Miramar Labs, Inc. a Delaware corporation, and any
successor.
(j)    “Effective Date” has the meaning ascribed to it on the signature page of
the Plan.
(k)    “Equity Consideration” means (i) all amounts other than Post-Closing
Payments, if any, with respect to all Common Stock acquired pursuant to stock
options that were exercised on or after January 1, 2017, and outstanding stock
options to purchase Common Stock held by a Key Employee and his or her Family
Members that a Key Employee and his or her Family Members receive in connection
with the Closing and (ii) with respect to vested stock options to purchase
Common Stock held by a Key Employee and his or her Family Members that are
assumed by an acquirer or successor corporation in connection with the Closing,
the product of (A) the sum of (1) the price per share of Common Stock paid by
the acquirer or successor corporation in connection with the Closing (excluding,
for clarification, Post-Closing Payments), less (2) the per share exercise price
of the applicable stock option, multiplied by (B) the number of vested shares of
Common Stock subject to the stock option being assumed. Equity Consideration
will be determined without regard to payments that are made


2

--------------------------------------------------------------------------------




under the Plan. For the avoidance of doubt, unvested stock options assumed by
the acquirer or successor corporation will not be included in the calculation of
Equity Consideration.
(l)    “Excise Tax” has the meaning ascribed to it in Section 5 of the Plan.
(m)    “Family Members” means any family member of a Key Employee, including a
Key Employee’s spouse, lineal descendant or ancestor, uncle, aunt, nephew,
niece, brother or sister or stepchild (whether or not adopted), and any trust
for the benefit of the Key Employee or such Key Employee’s family members.
(n)    “Firm” has the meaning ascribed to it in Section 5 of the Plan.
(o)    “Individual Percentage” means the percentage specified for a particular
Key Employee as determined by the Board, which shall be set forth in a Key
Employee’s Participation Agreement.
(p)    “IRS” means the Internal Revenue Service.
(q)    “Key Employee” means any person employed by the Company, or any
subsidiary of the Company, who is designated by the Board in writing from time
to time as a Key Employee for purposes of the Plan.
(r)    “Net Proceeds” means:
(1)    With respect to a Change of Control described in Section 2(d)(1), the sum
of any cash and the fair market value of any securities or other assets or
property available for distribution to the holders of the Company’s equity
securities (including any securities that are convertible, exercisable or
exchangeable for equity securities) in connection with a Change of Control,
including amounts distributed after the closing of the Change of Control
pursuant to any escrow, earn-out or other similar arrangement (the “Post-Closing
Payments”). For purposes of clarification, the proceeds available for
distribution to the holders of the Company’s equity securities as set forth in
this Section 2(r)(1) is net of the repayment of all Company debt outstanding,
including all costs and fees associated with the transaction.
(2)    With respect to a Change of Control described in Section 2(d)(2), the sum
of any cash and the fair market value of any securities or other assets or
property received by the Company in connection with a Change of Control,
including Post-Closing Payments, after repayment of all Company debt outstanding
and after subtracting all costs and fees associated with the transaction.
For purposes of clarity, change of control bonus payments other than change of
control bonus payments under this Plan, whether ranking senior, junior or on
parity with payments under this Plan, will be considered an outstanding debt or
cost or fee associated with the transaction.
The fair market value of any securities or other assets or property available
for distribution to the holders of the Company’s equity securities or received
by the Company, as applicable, in connection with a Change of Control will be
determined on the same basis on which such securities or other assets or
property were valued in such Change of Control.


3

--------------------------------------------------------------------------------




(s)    “Participation Agreement” means an individualized agreement setting forth
a Key Employee’s Individual Percentage and other terms relating to the Key
Employee’s participation in the Plan. The form of Participation Agreement is
attached hereto as Exhibit A.
(t)    “Payment” has the meaning ascribed to it in Section 5 of this Plan.
(u)    “Person” has the meaning ascribed to it in Section 2(d)(1) of this Plan.
(v)    “Plan” means this Miramar Labs, Inc. Key Employee Retention Plan.
(w)    “Post-Closing Payments” has the meaning ascribed to it in Section 2(r)(1)
of this Plan.
(x)    “Reduced Amount” has the meaning ascribed to it in Section 5 of the Plan.
(y)    “Section 409A” means Section 409A of the Code and any final Treasury
Regulations and guidance thereunder and any applicable state law equivalent, as
each may be amended or promulgated from time to time.
(z)    “Treasury Regulations” means the regulations under the Code. Reference to
a specific Treasury Regulation Section thereunder shall include such regulations
and any comparable provision of any future legislation or regulation amending,
supplementing or superseding such regulation.
3.    ADMINISTRATION.
(a)    The Plan shall be interpreted and administered by the Board, whose
actions shall be final and binding on all persons, including the Key Employees,
and shall be given the maximum deference permitted by law.
(b)    The Board, in its sole discretion, shall have the power, subject to, and
within the limitations of, the express provisions of the Plan:
(1)    To determine from time to time which employees of the Company, or any
subsidiary of the Company, shall be designated as Key Employees entitled to
participate in the Plan and the terms under which they will be entitled to
participate.
(2)    To determine whether or not a transaction or related series of
transactions results in a Change of Control.
(3)    To determine the amount of the Net Proceeds and each Key Employee’s
Equity Consideration.
(4)    To establish, change, and adjust, in its sole discretion, the Individual
Percentage for each of the Key Employees.
(5)    To determine the value of any non-cash consideration distributed pursuant
to the Plan, provided that the valuation of identical property shall be
consistently applied for all purposes.


4

--------------------------------------------------------------------------------




(c)    The Board may delegate some or all of its powers and responsibilities
under the Plan either to a committee of the Board or to one or more officers of
the Company.
(d)    All expenses and liabilities that members of the Board or its delegate
incur in connection with the administration of the Plan shall be borne by the
Company or its successor. No members of the Board or its delegate shall be
personally liable for any action, determination, or interpretation made in good
faith with respect to this Plan or any distribution paid hereunder, and all
members of the Board or its delegate shall be fully indemnified and held
harmless by the Company or its successor in respect of any such action,
determination, or interpretation.
4.    BONUS POOL.
(a)    Establishment. Upon the first Closing to occur after the Effective Date,
a bonus pool (the “Bonus Pool”) shall be established in an amount equal to the
product of (x) 10% multiplied by (y) the Net Proceeds.
(b)    Allocation of Bonus Pool. The allocation of the Bonus Pool to individuals
designated as Key Employees shall be set forth in writing from time to time as
determined by the Board. Each Key Employee’s allocable share of the Bonus Pool
(the “Bonus Amount”) under the Plan will be equal to:
(1)    The portion of the Bonus Pool assigned to the Key Employee pursuant to
such Key Employee’s Individual Percentage, minus
(2)    The Key Employee’s Equity Consideration.
Each Key Employee’s Individual Percentage will be set forth in his or her
Participation Agreement. Notwithstanding the foregoing, the amount of a Key
Employee’s Bonus Amount as calculated pursuant to this Section 4 will never be
less than zero. To the extent a Key Employee’s Equity Consideration exceeds the
amount calculated under Section 4(b)(1), then such Key Employee’s Bonus Amount
will equal “zero,” and such Key Employee will not receive any Bonus Amount
pursuant to this Plan. The Company shall be permitted to reduce any unpaid Bonus
Amount to give effect to the reduction of a Key Employee’s Bonus Amount by such
Key Employee’s Equity Consideration pursuant to the formula described herein.
Each Key Employee’s Bonus Amount will also be subject to adjustment under
Section 5, to the extent necessary.
(c)    Unallocated Portion of Bonus Pool. If, after making all distributions to
Key Employees in accordance with Section 5, any amount of the Bonus Pool has not
been distributed to Key Employees, such amount shall be distributed to the
Company’s stockholders in the same manner as the other proceeds resulting from
the Change of Control.
5.    DISTRIBUTIONS.
(a)    If the conditions for distribution set forth in the Plan are satisfied,
upon the date of the Closing (the “Closing Date”), each Key Employee shall be
entitled to receive from the Company one hundred percent (100%) of his or her
Bonus Amount in the same form or forms of payment and in the


5

--------------------------------------------------------------------------------




same proportions paid by the purchaser(s) to the holders of the Company’s equity
securities upon the Change of Control, whether such distribution is at Closing
or a delayed distribution pursuant to the application of any escrow, earn-out or
other similar arrangement. Notwithstanding the foregoing, the Board, in its sole
discretion, may determine that all or a portion of the Bonus Amounts will be
paid in cash.
(b)    Any securities that are issued to the Key Employees pursuant to this Plan
shall be subject to the same or similar restrictions as imposed by a purchaser
on the securities of the Company’s stockholders as set forth in the agreement
pursuant to which the Change of Control occurs and such restrictions that are
required by applicable securities laws.
(c)    Except as provided by this Section 5(c), Bonus Amounts shall be
distributed to Key Employees as soon as practicable on or after the Closing
Date, but in no event later than thirty (30) days following the Closing Date.
Notwithstanding the foregoing, any portion of the Bonus Amounts related to
Post-Closing Payments shall be paid to Key Employees if and when paid to the
Company’s stockholders (and subject to the same terms and conditions as apply to
the Company’s stockholders generally); provided, however, that any Post-Closing
Payments not distributed to the Key Employees by the fifth (5th) anniversary of
the Closing Date shall be forfeited by the Key Employees and shall instead be
distributed in accordance with Section 4(c) above. If a Key Employee is eligible
to receive a Plan distribution as of the Closing Date, then such Key Employee
shall also be entitled to his or her allocation of any Post-Closing Payments
regardless of whether such Key Employee is an employee of the Company, or any
subsidiary of the Company, on the date any such Post-Closing Payments are made,
subject to the preceding sentence.
(d)    A Key Employee must be an employee of the Company (or a subsidiary of the
Company) on the Closing Date and not have had a “separation of service” (within
the meaning of Section 409A) from the Company (or the subsidiary of the Company
employing the individual) to be eligible to receive his or her Bonus Amount.
Upon termination of a Key Employee’s employment prior to the Closing Date, such
Key Employee shall no longer be a Key Employee in the Plan and shall not be
entitled to any distributions hereunder. Such Key Employee’s Bonus Amount shall
either be available for reallocation and distribution under this Plan as
determined by the Board in its discretion, subject to Section 6, or distributed
to Company stockholders pursuant to Section 4(c).
(e)    Anything in the Plan to the contrary notwithstanding, if any payment or
benefit a Key Employee would receive from the Company or otherwise (“Payment”)
would (i) constitute a “parachute payment” within the meaning of Code
Section 280G; and (ii) but for this sentence, be subject to the excise tax
imposed by Code Section 4999 (the “Excise Tax”), then such Payment shall be
equal to the Reduced Amount. The “Reduced Amount” shall be either (x) the
largest portion of the Payment that would result in no portion of the Payment
being subject to the Excise Tax; or (y) the largest portion, up to and including
the total, of the Payment, whichever amount, after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
such Key Employee’s receipt, on an after-tax basis, of the greater amount of the
Payment. If a reduction in payments or benefits constituting “parachute
payments” is necessary so that the Payment equals the Reduced Amount and no
portion of such Payment is subject to the Excise Tax, reduction shall occur in
the following order: first, reduction of cash payments, which


6

--------------------------------------------------------------------------------




shall occur in reverse chronological order such that the cash payment owed on
the latest date following the occurrence of the event triggering such Excise Tax
will be the first cash payment to be reduced; second, cancellation of
accelerated vesting of equity awards, which shall occur in the reverse order of
the date of grant for such equity awards (i.e., the vesting of the most recently
granted equity awards will be reduced first); and third, reduction of employee
benefits, which shall occur in reverse chronological order such that the benefit
owed on the latest date following the occurrence of the event triggering such
Excise Tax will be the first benefit to be reduced. If two or more equity awards
are granted on the same date, each award will be reduced on a pro-rata basis.
Notwithstanding the foregoing, to the extent the Company submits any payment or
benefit payable to the Key Employee under this Plan or otherwise to the
Company’s stockholders for approval in accordance with Treasury Regulation
Section 1.280G-1 Q&A 7, the foregoing provisions shall not apply following such
submission and such payments and benefits will be treated in accordance with the
results of such vote, except that any reduction in, or waiver of, such payments
or benefits required by such vote will be applied without any application of
discretion by the Key Employee and in the order prescribed by this Section 5(e).
In no event shall the Key Employee have any discretion with respect to the
ordering of payment reductions.
A nationally recognized certified professional services firm selected by the
Company, the Company’s legal counsel or such other person or entity to which the
parties mutually agree (the “Firm”) shall perform the foregoing calculations
related to the Excise Tax. The Company shall bear all expenses with respect to
the determinations by the Firm required to be made hereunder.
For purposes of making the calculations required by this Section, the Firm may
make reasonable assumptions and approximations concerning applicable taxes and
may rely on reasonable, good faith interpretations concerning the application of
Code Sections 280G and 4999. The Company and the Key Employee will furnish to
the Firm such information and documents as the Firm may reasonably request in
order to make a determination under this Section.
The Firm engaged to make the determinations hereunder shall provide its
calculations, together with detailed supporting documentation, to the Company
and the Key Employee within fifteen (15) calendar days after the date on which
the Key Employee’s right to a Payment is triggered (if requested at that time by
the Company or the Key Employee) or such other time as requested by the Company
or the Key Employee. Any good faith determinations of the Firm made hereunder
shall be final, binding, and conclusive upon the Company and the Key Employee.
6.    AMENDMENT OR TERMINATION OF THE PLAN.
(a)    The Board at any time, and from time to time, prior to the Closing may
amend or terminate the Plan in any manner in its sole discretion; provided,
however, that the Plan may not be amended or terminated on or following the
Closing without the consent of each Key Employee affected by the amendment or
termination, except pursuant to Section 13, as may be required by any applicable
law or as necessary to correct administrative errors.
(b)    The Plan shall automatically terminate upon the earlier of (i) December
31, 2017, (ii) the completion of all payments under the terms of the Plan, (iii)
the closing of an equity financing that occurs prior to a Closing that raises in
excess of $20,000,000 from sources other than current stockholders


7

--------------------------------------------------------------------------------




of the Company, or (iv) a determination by the Board to terminate the Plan
consistent with Section 6(a).
7.    NO GUARANTEE OF FUTURE SERVICE.
Selection of an individual to participate as a Key Employee under the Plan shall
not provide any guarantee or promise of continued service of the Key Employee
with the Company (or any of its subsidiaries), and the Company (or any
subsidiary employing a Key Employee) retains the right to terminate the
employment of any employee at any time, with or without cause, for any reason or
no reason, except as may be restricted by law or contract.
8.    NO EQUITY INTEREST.
Neither the Plan nor any distribution hereunder creates or conveys any equity or
ownership interest in the Company or any rights commonly associated with such
interests, including, without limitation, the right to vote on any matters put
before the stockholders of the Company.
9.    TAX WITHHOLDING.
The Company shall withhold from any distribution under the Plan to a Key
Employee and/or require the Key Employee to remit payments to the Company for
any amount required to satisfy the Company’s income, employment or other tax
withholding obligations under federal, state or other applicable law that are
related to payments or benefits provided to the Key Employee under the Plan. The
Key Employee will be solely responsible for any such tax withholding obligations
and shall be responsible for remitting any necessary funds to the Company to
meet such tax withholding obligations.
10.    FUNDING.
The Plan shall be funded out of the Company’s general assets. No provision of
the Plan shall require the Company, for the purpose of satisfying any
obligations under the Plan, to purchase assets or place any assets in a trust or
other entity to which contributions are made or otherwise to segregate any
assets, nor shall the Company maintain separate bank accounts, books, records or
other evidence of the existence of a segregated or separately maintained or
administered fund for such purposes. Key Employees shall have no rights under
the Plan other than as unsecured general creditors of the Company.
11.    BONUS PLAN.
This Plan is intended to be a “bonus program” as defined under U.S. Department
of Labor regulation 2510.3-2(c) and shall be construed and administered in
accordance with such intention.
12.    NONASSIGNABILITY.
To the maximum extent permitted by law, a Key Employee’s right or benefits under
this Plan shall not be subject to anticipation, alienation, sale, assignment,
pledge, encumbrance or charge, and any attempt to anticipate, alienate, sell,
assign, pledge, encumber or charge the same shall be void. No right or benefit
hereunder shall in any manner be liable for or subject to the debts, contracts,
liabilities, or torts of the person entitled to such benefit.


8

--------------------------------------------------------------------------------




13.    CODE SECTION 409A.
Each payment and benefit payable under this Plan is intended to constitute a
separate payment for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations. Bonus Amounts under the Plan required to be paid no later than 30
days following the Closing of the Change of Control are intended to fall within
the “short-term deferral” exemption from Section 409A and, if such payments fail
to fall within such exemption, to comply with the requirements of Section 409A,
in each case so that none of the Bonus Amounts to be provided hereunder will be
subject to the additional tax imposed under Section 409A. All other payments are
meant to comply with Section 409A so that none of the Bonus Amounts to be
provided hereunder will be subject to the additional tax imposed under Section
409A. Any ambiguities or ambiguous terms herein will be interpreted to be exempt
from or so comply with the requirements of Section 409A. The Company cannot and
has not guaranteed that the IRS will determine that the Plan benefits are not
deferred compensation within the meaning of Section 409A. If the IRS determines
that the Plan benefits are deferred compensation, the Key Employee shall be
solely responsible for the Key Employee’s costs related to such a determination,
if any. The Company and each Key Employee will work together in good faith to
consider either (i) amendments to this Plan; or (ii) revisions to the Plan with
respect to the payment of any Bonus Amounts, which are necessary or appropriate
to avoid imposition of any additional tax or income recognition prior to the
actual payment to the Key Employee under Section 409A. Notwithstanding anything
in the Plan to the contrary, the Company reserves the right, in its sole
discretion and without the consent of any Key Employee, to take such reasonable
actions and make any amendments to the Plan as it deems necessary, advisable or
desirable to comply with Section 409A or to otherwise avoid income recognition
under Section 409A or imposition of any additional tax prior to the actual
payment of any Bonus Amounts.
14.    CHOICE OF LAW.
All questions concerning the construction, validation and interpretation of the
Plan will be governed by the laws of the State of California without regard to
its conflict of laws provisions.
15.    SUCCESSORS AND ASSIGNS.
The Plan shall be binding upon and shall inure to the benefit of the Company and
its successors and assigns and upon a Change of Control the Company shall
require its successor(s) or assign(s) to assume the Company’s obligations under
the Plan.
16.    HEADINGS.
The headings in the Plan are inserted for convenience only and shall not be
deemed to constitute a part hereof nor to affect the meaning thereof.




9

--------------------------------------------------------------------------------




The Miramar Labs, Inc. Key Employee Retention Plan is adopted by an authorized
officer of the Company effective as of March 9, 2017 (the “Effective Date”).


 
MIRAMAR LABS, INC.


 
 
 
 
 
 
By:
/s/ Mark Deem
 
 
 
 
 
 
Print Name:
Mark Deem
 
 
 
 
 
 
Title:
Director







10

--------------------------------------------------------------------------------




EXHIBIT A
MIRAMAR LABS, INC. KEY EMPLOYEE RETENTION PLAN
PARTICIPATION AGREEMENT


________________________ (the “Key Employee”) has been selected to participate
in the Miramar Labs, Inc. Key Employee Retention Plan, as it may be amended from
time to time (the “Plan”). The capitalized terms used but not defined herein
shall have the meanings ascribed to them in the Plan.


Date of Issuance:         ______________, 2017


The Key Employee’s Individual Percentage shall be:


Individual Percentage:    _____ %


In the event of a Change of Control, and assuming the Key Employee satisfies the
conditions for payment in the Plan, the Key Employee’s Bonus Amount will be
equal to the product of the Individual Percentage, multiplied by the value of
the Bonus Pool, subject to adjustment as set forth in Section 4 and Section 5 of
the Plan.


The Key Employee’s Bonus Amount shall be distributed in accordance with the
Plan.


If the Key Employee terminates employment with the Company, or a subsidiary of
the Company, prior to the Closing Date, then the Key Employee will have no
rights to receive any Bonus Amount under the Plan and this Participation
Agreement shall be null and void.


The Key Employee acknowledges that any interest in a Bonus Amount is subject to
the conditions of the Plan and this Participation Agreement. The Key Employee
acknowledges receipt of a copy of the Plan and represents that the Key Employee
has read and is familiar with its provisions.




MIRAMAR LABS, INC.
 
KEY EMPLOYEE
 
 
 
 
 
 
By:
 
 
Signature:
 
 
 
 
 
 
 
Its:
 
 
Date:
 



                                                








11